Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150970                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  KIMBERLY CORL, Personal Representative                                                                   Joan L. Larsen,
  of the ESTATE OF BRADLEY SCOTT CORL,                                                                               Justices
              Plaintiff-Appellee,
  v                                                                SC: 150970
                                                                   COA: 319004
                                                                   Tuscola CC: 11-026733-NI
  HURON AND EASTERN RAILWAY,
  COMPANY, INC., and RAILAMERICA, INC.,
           Defendants-Appellants.

  _________________________________________/

         On March 10, 2016, the Court heard oral argument on the application for leave to
  appeal the December 23, 2014 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2016
           t0330
                                                                              Clerk